 Case 4:20-cv-04052-SOH Document 10           Filed 11/20/20 Page 1 of 6 PageID #: 56




                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF ARKANSAS
                           TEXARKANA DIVISION

WANDA SUE GOLDEN                                                            PLAINTIFF


V.                             NO.: 4:20-CV-04052-SOH


LEON HOOD                                                                 DEFENDANT

DEFENSE FINANCE AND
ACCOUNTING SERVICE                                       THIRD PARTY DEFENDANT

         BRIEF IN SUPPORT OF RESPONSE TO MOTION TO DISMISS

      Comes now Plaintiff Wanda Sue Golden, by and through counsel, and for her Brief

in Support of Motion to Dismiss, states as follows:

                                 I. INTRODUCTION

      The present case arises from a 1987 divorce between the parties. At that time, the

undersigned was a junior high student, but the undersigned’s father – now deceased –

negotiated a property settlement agreement in the divorce, which was entered into the

record as part of a Divorce Decree on January 31, 1989. The Divorce Decree included the

division of the Defendant’s interest in a retirement account through his military

involvement, and this retirement account was and is administered by Third Party Defendant

Defense Finance and Accounting Service (hereafter “DFAS”). The parties forwarded the

Divorce Decree and Qualified Domestic Relations Order to DFAS back in 1989, and once

the Defendant retired at some point around 2004, the Third Party Defendant promptly and

accurately began dividing the retirement interests to both parties as outlined in their
 Case 4:20-cv-04052-SOH Document 10              Filed 11/20/20 Page 2 of 6 PageID #: 57




Divorce Decree. This submission was approved by the Department of Defense, and the

Plaintiff received payments as set out in the Divorce Decree for almost ten (10) years.

       In May, 2014, the Plaintiff received correspondence from the Third Party Defendant

DFAS dated May 22, 2014 stating that the submission was approved in error. Third Party

Defendant, without prior notice to the Plaintiff, has confiscated her tax refunds beginning

in 2015 and continuing through the present. These were funds rightfully owned by the

Plaintiff as part of her personal assets and property. Third Party Defendant DFAS had no

judgment, order, nor was it acting in good faith when it took control of and seized Plaintiff’s

assets. Further, Third Party Defendant has inaccurately and unfairly reported this to the

three major credit bureaus. All of this conduct was done without any type of due process

to the Plaintiff.

       The Plaintiff tried every avenue possible to avoid litigating this matter, and that

included making hundreds of phone calls to the cavernous Department of Defense and

writing dozens of letters, all of which were either ignored or were sent through a series of

lengthy bureaucratic channels that all ended with no human acting on Plaintiff’s concerns.

                                     II. DISCUSSION

       Third Party Defendant seeks to dismiss this matter on grounds of lack of subject

matter jurisdiction due to sovereign immunity. However, it is will settled that sovereign

immunity does not apply here. First, DFAS continues to intercept and confiscate Plaintiff’s

tax refunds without cause or any type of court order but merely based on the notion that it

believes the Divorce Decree providing Plaintiff an interest in Defendant’s retirement



                                             -2-
 Case 4:20-cv-04052-SOH Document 10            Filed 11/20/20 Page 3 of 6 PageID #: 58




account was in error (which it was not), so it unilaterally decided it would get the

distributions back in any manner it wanted.

       Courts have routinely found that DFAS is susceptible to private suit and that

motions to dismiss based on a lack of subject matter jurisdiction as a result of sovereign

immunity are routinely denied. Courts have determined that the Fair Credit Reporting

Act’s (hereafter “FCRA”) definition of “person” includes “government or governmental

subdivision or agency,” and therefore, waives the United States’ sovereign immunity under

FCRA.

       In Johnson v. TransUnion, LLC, 2018 WL 1462109 (W.D. La. 2018), DFAS used

this very argument of sovereign immunity in an attempt to dispose of the case through a

motion to dismiss, which was denied, based on U.S. v. Bormes, 568 U.S. 6, 133 S.Ct. 12,

184 L.Ed.2d 317 (2012).

       The Court in Johnson reasoned that “a case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional power to adjudicate

the case.” Home Builders Ass'n, Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th

Cir. 1998) (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d

Cir. 1996)). If sovereign immunity is not expressly waived under the FCRA, this Court is

deprived of subject matter jurisdiction over Johnson's claims against DFAS. See Wagstaff

v. U.S. Dep't of Educ., 509 F.3d 661, 664 (5th Cir. 2007) (holding that the absence of a

waiver of sovereign immunity is a jurisdictional defect). Id.

       The Court in Johnson went on in its ruling to opine as follows:



                                           -3-
Case 4:20-cv-04052-SOH Document 10          Filed 11/20/20 Page 4 of 6 PageID #: 59




           Despite the statute's explicit use of the terms “government” and
    “governmental ... agency,” DFAS argues that the language of the FCRA is
    not as unambiguous and unequivocal as it might appear. Further, it asserts
    that the “structure and history” of the FCRA do not indicate Congress
    intended to waive sovereign immunity. In other words, DFAS's position is
    that when Congress truly intends to waive sovereign immunity, it explicitly
    authorizes recovery against “the United States,” as opposed to “the
    government.” In the absence of such a specification in the FCRA, DFAS
    contends the terms “government” or “governmental subdivision or agency”
    are too broad and ambiguous to constitute an unequivocal waiver of
    sovereign immunity. The Court cannot agree with this untenable
    interpretation of the statute.

            To date, the only appellate court to have considered and decided
    whether the FCRA waives sovereign immunity found that it did. Indeed, as
    the Seventh Circuit explained in Bormes v. United States, 759 F.3d 793, 795
    (7th Cir. 2014), “[t]he United States is a government. One would suppose
    that the end of the inquiry. By authorizing monetary relief against every kind
    of government, the United States has waived its sovereign immunity. And so
    we conclude.” Like the government in Bormes, DFAS argues here that the
    definition of person should not be given its natural meaning; that this Court
    should examine the structure and history of the FCRA to determine whether
    Congress intended to waive sovereign immunity; and that the Court must
    consider the severe and absurd consequences that may result from a finding
    of waiver (i.e., recovery of punitive damages and criminal liability). Those
    arguments did not fare well with the Seventh Circuit, nor does this Court find
    them to be persuasive here. As Bormes stated, “what § 1681a(b) does is
    waive sovereign immunity for all requirements and remedies that another
    section authorizes against any ‘person.’ Congress need not add ‘we really
    mean it!’ to make statutes effectual.” Bormes, 759 F.3d at 796. Further, with
    regard to the potential consequences caused by exposure under the Act, “[i]f
    the interaction of § 1681a(b) and § 1681n(a)(2) creates excessive liability—
    which it won't if federal officers obey the statute—then the solution is an
    amendment, not judicial rewriting of a pellucid definitional clause.” Id.

           This Court agrees with the sound reasoning of the Seventh Circuit's
    opinion in Bormes and holds that section 1681a(b) unequivocally waives the
    United States's sovereign immunity from damages for violations under the
    FCRA. The Court has reviewed the cases cited by DFAS and has found them
    unpersuasive for a variety of reasons, including that they predate Bormes; the
    courts were not tasked with resolving whether the United States is immune
    from suit; they revolved around issues of state sovereignty, not federal
    sovereignty; and/or they relied upon outdated law. The Court acknowledges

                                        -4-
 Case 4:20-cv-04052-SOH Document 10              Filed 11/20/20 Page 5 of 6 PageID #: 60




       that in the wake of Bormes, there are district court opinions outside of the
       Fifth Circuit which express disagreement with Bormes's conclusion that
       sovereign immunity has been waived. However, this Court's finding to the
       contrary is consistent with at least two district courts within the Fifth Circuit.
       Indeed, both the Northern District of Texas and the Northern District of
       Mississippi have reached the conclusion that section 1681a(b) waives
       sovereign immunity. See Kent v. Trans Union, 2017 WL 3701861 (N.D. Tex.
       Aug. 25, 2017) and Ingram v. Experian Info. Sols., Inc., 2017 WL 2507694
       (N.D. Miss. June 9, 2017), respectively. This Court finds that sovereign
       immunity has been waived. DFAS's arguments to the contrary are unavailing.
       Johnson, at 3.

       Plaintiff has alleged three causes of action, and, pursuant to the allegations

contained in the Third Party Complaint made the basis of this suit, a prima facie case exists

to allow this case to go forward, considering that sovereign immunity does not apply to

DFAS in this instance and for its conduct as to Plaintiff Wanda Sue Golden.

                                   III.   CONCLUSION

       Based on the foregoing, it is clear that the court in this case has subject matter

jurisdiction over this cause of action and that sovereign immunity does not apply here.

Further, the Complaint not only states facts upon which relief can be granted, but that a

prima facie case has been established on three difference grounds against the Third Party

Defendant.    Additionally, it should be considered that if the case is not dismissed,

governmental agencies like DFAS would have wife and free ranging authority to interpret

Court Orders to their advantage and to use their ability to confiscate tax refunds of victims

like Wanda Sue Golden at any time. Therefore, the Third Party Defendant’s Motion to

Dismiss must be denied, and this matter should be set for trial.




                                             -5-
 Case 4:20-cv-04052-SOH Document 10            Filed 11/20/20 Page 6 of 6 PageID #: 61




                                          Respectfully Submitted,

                                          HARRELSON LAW FIRM, P.A.
                                          1321 Scott Street
                                          Little Rock, Arkansas 72202-5150
                                          Tel.: (501) 374-2210
                                          Fax: (501) 374-2221
                                          E-Mail: steve@harrelsonfirm.com



                                          BY: _________________________________
                                             Steve Harrelson (Ark. Bar No. 2000086)
                                          Counsel for Defendants Warwick Sabin and
                                          Sabin for Mayor Exploratory Committee
                            CERTIFICATE OF SERVICE
      I, Steve Harrelson, do hereby certify that I have sent via:

              Hand Delivery
              Facsimile
              Electronic Mail
              U.S. Mail, Postage Prepaid
              U.S. Mail, Certified, Return Receipt Requested
              State Court CM/ECF System
              Federal Court CM/ECF System

This 24th Day of August, 2020 a true and complete copy of the foregoing to the following
individuals:
Candace L. Taylor, Esq.
Office of the U.S. Attorney
414 Parker Avenue
Fort Smith, Arkansas 72901
Tel.: (479) 494-4080
Fax: (479) 441-0569
E-Mail: candace.taylor@usdoj.gov



                                                 _________________________________
                                                 Steve Harrelson

                                           -6-
